 


115 HRES 1035 EH: Expressing opposition to the completion of Nord Stream II, and for other purposes.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1035 
In the House of Representatives, U. S.,

December 11, 2018
 
RESOLUTION 
Expressing opposition to the completion of Nord Stream II, and for other purposes. 
 
 
Whereas Nord Stream II is an underwater gas pipeline that, if completed, will transport natural gas from the Russian Federation through the Baltic Sea to Germany;  Whereas Russia controls the supply of nearly 40 percent of Europe’s gas and 11 European countries rely on Russian gas for 75 percent or more for their annual needs;  
Whereas Nord Stream II will increase Russian control over the European energy market;  Whereas Donald Tusk, the President of the European Council, stated that Nord Stream II would not help diversification, nor would it reduce [European] dependency on Russian gas;  
Whereas it has been longstanding United States policy to support European energy security through diversification of supplies, such as the Southern Gas Corridor which will deliver Caspian Sea energy resources to Southern and Central Europe;  Whereas the existing Ukrainian gas transit system currently has 55 billion cubic meters of spare capacity which is equal to Nord Stream II’s planned capacity;  
Whereas Ukraine has been a stable and reliable transit hub for energy flowing to European destinations;  Whereas Russia’s geopolitical interest in Nord Stream II is not to increase European energy security, but rather to drive a wedge between countries in Europe and drastically diminish Ukraine’s political leverage regarding Russia and the significant income Ukraine derives from transit fees;  
Whereas according to Deputy Assistant Secretary of State for Energy Diplomacy, Sandra Oudkirk, because [Nord Stream II] has such a potentially large impact on the national security of some of our largest partners in the world, it has an impact on our national security; and  Whereas Members of Congress on a bipartisan basis have expressed strong opposition to Nord Stream II through statements and legislation: Now, therefore, be it 
 
That the House of Representatives— (1)finds that Nord Stream II is a drastic step backwards for European energy security and United States interests;  
(2)calls upon European governments to reject the Nord Stream II project;  (3)urges the President to use all available means to support European energy security through a policy of reducing reliance on the Russia Federation; and  
(4)supports the imposition of sanctions with respect to Nord Stream II under section 232 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9526).   Karen L. Haas,Clerk. 